The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      
DETAILED ACTION
Current Status of Claims  
This action is a response to communication of September 27, 2021.  Claims 1 to 20 are currently active in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Publication Application 2019/0393389 A1) in view of Aoyagi (US patent Publication Application 2018/0174973 A1). 
	In regard of claim 1, Chen et al. disclose a light-emitting substrate, comprising a base and a plurality of light-emitting units disposed on the base (See at least Figures 1- 3 of Chen et al. illustrating a base (102) with plurality of light-emitting units (206) as discussed in paragraphs [0044, 0046]), a light-emitting unit including: at least one spare light-emitting element pad group, each spare light-emitting element pad group being connected in parallel with one of the plurality of main light-emitting element pad groups to constitute a pad unit (See at least Figure 1 of Chen et al. illustrating spare light-emitting element pad group (204) being connected in parallel with one of plurality of main light-emitting element group (200) as discussed in paragraphs [0046-0047]).
	However, the reference to Chen et al. does not fully illustrate a driving voltage terminal; a main driver chip pad group; a plurality of main light-emitting element pad groups connected in series, both ends of the plurality of main light-emitting element pad groups being coupled to the driving voltage terminal and the main driver chip pad group.
	In the same field of endeavor, Aoyagi discloses a plurality of the main driver chip pad group (11) as shown at least in Figure 8 connected to a driving voltage terminal (VDD1, VDD2) with both ends of main light-emitting element pad groups (13) as discussed in paragraphs [0048-0049].
	Therefore, it would be obvious for a person skilled in the art at the moment the instant invention was filed to use driving voltage shown by Aoyagi with the light emitting substrate of Chen et al. in order to perform active driving of each light emitting element.
	In regard of claim 2, Chen et al. and Aoyagi further disclose the light-emitting substrate according to claim 1, wherein the at least one spare light-emitting element pad group includes a plurality of spare light-emitting element pad groups, and the plurality of spare light-emitting element pad groups and respective main light-emitting element pad groups connected in parallel therewith constitute a plurality of pad units (See at least Figure 1 of Chen et al. illustrating spare light-emitting pad group (S) respective to main light-emitting element pad groups (200) connected in parallel as discussed in paragraphs [0042-0044] of Chen et al.)
	In regard of claim 3, Chen et al. and Aoyagi further disclose the light-emitting substrate according to claim 2, wherein according to a connection sequence of the plurality of pad units in the light-emitting unit, in two adjacent pad units, a distance between two main light-emitting element pad groups and a distance between two spare light-emitting element pad groups are approximately equal (See at least Figure 1 of Chen et al. illustrating that the distance between main pads (202) and spare (called by Chen as redundant pads (204) a approximately equal as discussed in paragraph [0046]).
	In regard of claim 11, Chen et al. and Aoyagi further disclose the light-emitting substrate according to claim 1, wherein the light-emitting unit further includes a spare driver chip pad group, and the main driver chip pad group and the spare driver chip pad group are connected in parallel (See at least Figures 4 and 6 of Aoyagi illustrating driver chip pad group (13) being connected in parallel).
	In regard of claim 17, Chen et al. and Aoyagi further disclose the light-emitting substrate according to claim 1, wherein the main driver chip pad group is a main display driver integrated circuit (DDIC) pad group; the main light-emitting element pad group is a main light-emitting diode (LED) pad group; the spare light-emitting element pad group is a spare LED pad group (See at least paragraph [0050] of Chen et al. discussing that main light-emitting group element pad is LED pad group).
	In regard of claim 18, Chen et al. and Aoyagi further disclose a light-emitting apparatus, comprising: the light-emitting substrate according to claim 1; and a plurality of light-emitting elements disposed on the light-emitting substrate, each light-emitting element being coupled to a main light-emitting element pad group or a spare light-emitting element pad group on the light-emitting substrate (See at least Figure 1 of Chen et al. illustrating plurality of light-emitting elements (p1, p2, p3) each connected to pad group on the substrate (102)).
	In regard of claim 19, Chen et al. and Aoyagi further disclose a display apparatus, comprising: a display panel; and the light-emitting apparatus according to claim 18, the light-emitting apparatus being located on a side of the display panel facing away from a display surface (See at least the abstract and paragraphs [0001-0003] of Chen et al. discussing that light-emitting apparatus is a display).
	In regard of claim 20, Chen et al. and Aoyagi further disclose a method for manufacturing a light-emitting substrate, the method comprising: providing a plurality of light-emitting units on a base, wherein a light-emitting unit includes a driving voltage terminal, a main driver chip pad group, a plurality of main light-emitting element pad groups connected in series, and at least one spare light-emitting element pad group; both ends of the plurality of main light-emitting element pad groups are coupled to the driving voltage terminal and the main driver chip pad group; each spare light-emitting element pad group is connected in parallel with one of the plurality of main light-emitting element pad groups to constitute a pad unit (See rejection of claim 1 provided above).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Publication Application 2019/0393389 A1) in view of Aoyagi (US patent Publication Application 2018/0174973 A1) and further in view of Toyama et al. (US Patent Publication 2009/0161039 A1). 
	In regard of claim 4, Chen et al. and Aoyagi further disclose the light-emitting substrate according to claim 1.
	However, the combination of Chen et al. and Aoyagi does not show the light-emitting substrate wherein a main light-emitting element pad group includes an anode pad and a cathode pad arranged in a first direction, a spare light-emitting element pad group includes an anode pad and a cathode pad arranged in the first direction; in the pad unit, the anode pads in the spare light-emitting element pad group and the main light-emitting element pad group are arranged in a second direction, and the cathode pads in the spare light-emitting element pad group and the main light-emitting element pad group are arranged in the second direction; the second direction intersects with the first direction.
	In the same field of endeavor, Toyama et al. discloses the light-emitting substrate (10) with a main light-emitting element pad group includes an anode pad (14) and cathode pad (15) arranged in the first direction (12) and spate light-emitting element pad group arranged in the second direction (13) as shown in Figure 12 of Toyama et al. and discussed in paragraphs [0109-0114].
	Therefore, it would be obvious for a person skilled in the art at the moment the instant invention was filed to use anode/cathodes arrangement shown by Toyama et al. with the light emitting substrate of Chen et al. and Aoyagi in order to supply electric current to the light-emitting elements according to a lighting signal.

Allowable Subject Matter
Claims 5 to 10 and 12 to 16 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Patent Publication Application 2005/0057641 to Ogihara et al.
US Patent Publication Application 2012/0256814 A1 to Ootorii





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692